Citation Nr: 1644812	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back condition.
 
2.  Entitlement to service connection for peripheral neuropathy of the lower extremities (claimed as bilateral foot and leg numbness).
 
3.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as numbness of the hands).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty training (ACDUTRA) from November 2006 to April 2007 and on a period of active duty for special work (ADSW) from January 2009 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2014 and June 2015, the Board remanded this matter in order to afford the Veteran a hearing.  In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which is of record. 

The Veteran was previously represented by Texas Veterans Commission.  In February 2014, the Veteran submitted a new VA Form 21-22 appointing Veterans of Foreign Wars as her representative.  The Board recognizes this change in representation.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy of the lower extremities had its onset during a period of active duty training (ACDUTRA).

2.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral carpal tunnel syndrome had its onset during a period of active duty training (ACDUTRA).


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities and bilateral carpal tunnel syndrome is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   

The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c).  

In the present case, the Veteran asserts that her bilateral carpel tunnel syndrome and bilateral lower extremity peripheral neuropathy manifested during her second period of service.  Personnel records show that the Veteran performed a period of active duty for special work (ADSW) from January 2009 to June 2009.  The record also shows that the Veteran was ordered to ADSW under the authority of 32 U.S.C. § 505.  Accordingly, the Board finds that the Veteran was performing ACDUTRA, rather than active duty, from January 2009 to June 2009.

The Board notes that the Veteran's claim was previously denied because the RO determined that the Veteran's carpal tunnel syndrome and peripheral neuropathy pre-existed service and were not aggravated therein. 

However, upon review of the record, the Board does not find sufficient evidence supporting the RO's determination.  In this regard, there is no evidence showing that the Veteran complained of symptoms related to carpal tunnel syndrome and peripheral neuropathy prior to her second period of ACDUTRA.  There is likewise no evidence that the Veteran was diagnosed with these conditions prior to her second period of ACDUTRA.  To the contrary, during a January 2009 commissioning examination conducted a few days prior to her entry onto ADSW, the Veteran specifically denied any relevant symptoms and she was found to be clinically normal.  The only evidence of pre-existence comes from a single statement made to her private physician in June 2009 that her symptoms started "around a year ago."  The Board finds that this evidence is not sufficient to show preexistence.  

In the present case, the Veteran has current diagnoses of bilateral peripheral neuropathy and carpal tunnel syndrome.  See March 2011 VA Treatment Record; May 2011 VA Treatment record.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.  The Veteran was first diagnosed with carpal tunnel syndrome and peripheral neuropathy on June 4, 2009, which was during her period of ACDUTRA.  See June 2009 Private Treatment Record.  As noted above, there is no indication in the evidence of record that the Veteran had either diagnosis prior to her 2009 period of ACDUTRA.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Based on the above, the Board finds that the Veteran became disabled due to the carpal tunnel syndrome and peripheral neuropathy, incurred in the line of duty during her second period of ACDUTRA.  As such, the Board finds that element (3) under Shedden, nexus, has been satisfied, and service connection for bilateral lower extremity peripheral neuropathy and carpal tunnel syndrome is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.


REMAND

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, the Veteran testified at the July 2015 hearing that she had applied for, and been denied, SSA disability benefits on three occasions.  See also July 2014 SSA Inquiry.  There is no indication that the AOJ has attempted to obtain these records.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

The Veteran contends that she injured her back during her second period of ACDUTRA.  See July 2015 Hearing Transcript.  While her available service treatment records are negative for reports of or treatment for back pain in service, the Veteran is competent to report symptoms of back pain, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, post-service VA treatment records show treatment for chronic low back pain.  In a July 2016 letter, a private physician, Dr. J.B. indicated that the Veteran had been diagnosed with low back strain.  The physician also opined that the Veteran's low back strain was caused by service.  The Board finds that this opinion is insufficient, standing alone, to warrant a grant of service connection as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  However, in light of the Veteran's report that she experienced back pain in service and since service and her current diagnosis of low back strain, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently diagnosed low back conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's claimed low back condition (i.e., as secondary to her now service-connected acquired psychiatric disorder) is reasonably raised by the record.  In this regard, during the July 2015 hearing, the Veteran indicated that the "general consensus" of her doctors regarding her low back condition was that it is caused by stress due to PTSD.

In light of this evidence, the possibility that the Veteran's service-connected acquired psychiatric disorder caused or aggravated her claimed low back condition must also be addressed.  The AOJ has not had the opportunity to adjudicate service connection for a low back condition on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for a low back condition as secondary to the Veteran's acquired psychiatric disorder.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed low back condition was at least as likely as not caused by or aggravated by her service-connected acquired psychiatric disorder.

Lastly, as the record indicates that the Veteran receives ongoing VA and private treatment, any outstanding VA and/or private treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for a low back condition on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that she is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a low back condition dated from August 2016 to the present.  If no such records are located, that fact should be documented in the claims file.  

Additionally, send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record, to specifically include records from Dr. J.B.

If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of her claimed low back condition.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition had its onset in service or is related to any in-service disease, event, or injury, to include her reports of back pain during her second period of ACDUTRA.

Notwithstanding the answer to the question above, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition was (1) caused by or (2) aggravated by the Veteran's acquired psychiatric disorder.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's low back condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA and private treatment records, the Veteran's lay statements, and any other relevant information.

The examiner should also specifically review and comment on the August 2016 opinion of the Veteran's private physician, Dr. J.B., who indicated that the Veteran's low back conditions may be related to service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. J.B.'s findings.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


